department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number identification_number employer_identification_number release number release date date date uil legend m n o p r s m p q r s t u v w x y z dear -------------- supplemented by letters dated date date date and date from the authorized representative of m and n in which m and n requested rulings that the proposed transaction will not affect their exempt status under sec_501 of the internal_revenue_code this letter is in reference to the request dated date as amended and m is an organization recognized as exempt from federal_income_tax under sec_501 of the code m was organized to address the m industry’s need for a self-regulatory organization that would have authority to promulgate and enforce business conduct and certain other ethical rules m’s primary responsibilities have included conducting examinations of its member firms investigating possible violations of applicable federal laws and regulations and of its own rules conducting disciplinary proceedings and administering qualifications testing m states that over time its scope of authority has expanded to cover transactions in u s government and municipal m as well as corporate m every m firm in the united_states that is transacting business with the public is currently required to be a member of a registered m association and m is the only such registered association m currently has approximately p members and each member is entitled to vote directly on all but one of the non-staff seats on m’s board_of directors federal_income_tax under sec_501 of the code and is a subsidiary of m n has conducted most of m’s regulatory operations n is recognized as exempt from o a federal_agency that supervises the m industry provides close oversight of the regulatory functions performed by both m and n m and n provided information which shows that o has expressed policy concerns regarding what it perceives as inherent conflicts in the existing self-regulatory system in the m industry and the inefficiencies of overlapping self- regulatory schemes m and n have provided information which shows that o has published reports stating that those inherent conflicts can arise both in circumstances where a self- regulatory organization is subject_to influence by the members it is supposed to regulate and also where the regulator is owned by a for-profit entity o has also identified inefficiencies where regulators have co-extensive regulatory mandates including conflicting rules duplicative infrastructure and multiplied compliance costs o has indicated that reform of the self-regulatory system to alleviate such conflicts and inefficiencies is important if the m industry in the united_states is to remain competitive globally p is a for-profit publicly traded corporation that is the corporate parent of r and s_r is a limited_liability_company that maintains an auction-based market for the sale and purchase of m s a not-for-profit corporation is responsible for promulgating and enforcing business conduct and certain other rules applicable to the m business activities conducted through r s’s activities are generally divided into its regulation of firms authorized to do business through r regulation of entities whose m are available through r surveillance of activity carried out through r and enforcement activities p r and s are not recognized by the service as exempt from federal_income_tax o provides oversight of p r and s m and n have represented that o encouraged discussions between m and p to combine the member regulatory activities currently performed by n and s with the participation of o m and p negotiated at arm’s-length the terms of a proposed consolidation in the proposed transaction s would transfer certain of its member regulatory functions including both regulatory assets and related personnel to m and n while retaining its non-member regulatory assets and employees both m and n expect that the consolidation will result in an expansion of their member regulatory operations in furtherance of their exempt purposes m has represented that o has encouraged and publicly supported the proposed transaction and the benefits it is expected to produce m has represented that p and s have stated that they would not proceed with the proposed transaction unless m changed its one-member one-vote governance structure m has represented that the governance reforms required by p and s are intended to minimize member conflict issues presented by the disproportionate concentration of voting power in m presently held by small firms defined in m rules as firms with fewer than a certain number of representatives m represents that as a result of changes in the m industry over recent decades small firms today account in the aggregate for only of registered m representatives and only of m’s member firm gross revenue but they hold more than of the voting power in m accordingly m’s board_of governors has asked its member firms to relinquish their existing ability to vote directly on non-staff seats on m’s member board a new structure would be implemented to provide for class voting for specific board seats this change in the voting structure will require an affirmative vote of the members to amend m’s bylaws m represents that it believes that the member vote required to change its governance structure and by-laws and proceed with the proposed transaction will not succeed if members do not perceive that the reduction of their collective voting power - and the transaction as a whole - is in their best interests and the interests of a well-functioning well-regulated m industry in order to improve the chances of a favorable outcome in the member vote and thereby achieve the public benefits that o m and n believe will accrue from the combination of member regulatory activities a pro-rata payment will be made to all of m’s members if the proposed transaction is consummated therefore m believes that it is necessary to make the payment in order to achieve the proposed governance reforms and effect the transaction with p accordingly m represents that if the proposed transaction is consum mated a payment will be paid to each firm that is a member of m regardless of whether or how the firm votes the payment will be made in compliance with the corporate law of the state in which m is incorporated and will give rise to taxable ordinary_income in the hands of the recipient members m expects the payment to its members as well as other costs it expects to incur in connection with the proposed transaction will be supported entirely by the expected value of the incremental cash flows that will be produced by the proposed transaction with the remaining surplus to be used to expand its regulatory functions and reduce regulatory costs in support of its exempt purposes m has received an opinion of an independent valuation firm determining that the expected value of the proposed consolidation which is attributable to projected cost savings is in the range of dollar_figureq to dollar_figurer this is in addition to the assets s would transfer to m at their net_book_value an amount m believes reflects the fair_market_value of those assets and the final amount of which will be subject_to an independent fairness opinion m represents that it and p have agreed to structure the proposed transaction so as to leave the parties in a financially neutral position accordingly m will pay p dollar_figures of the projected cost savings an amount negotiated at arm’s-length to make the proposed transaction financially neutral to p’s public shareholders m states that it will effectively act in a manner similar to a constructive trustee to the remaining dollar_figuret to dollar_figureu in transaction value in connection with the change in m’s member voting rights and to achieve the governance reform required by p and s as a condition to the proposed transaction a one-time payment is proposed to be made to each member of m in the amount of dollar_figurev or approximately dollar_figurew to dollar_figurex in the aggregate depending on the size of m’s membership immediately before the closing of the proposed transaction m issued a proxy statement to its members describing the proposed transaction including the proposed member payment subsequently m’s membership voted on and approved the governance reforms described in the proxy statement the governance reforms - and indirectly the proposed transaction - remain subject_to approval by o following a public comment period m believes that the payment to members is supported by the transaction value p has sec_501 of the code provides for the exemption from federal_income_tax of forgone in agreeing to a financially neutral transaction and the remaining transaction value of dollar_figuret to dollar_figureu exceeds the expected payment to the members in addition the independent valuation states that if the parties did not agree to a financially neutral transaction p would have received an additional dollar_figurey to dollar_figurez by agreeing to enter into the proposed transaction on a financially neutral basis p has forgone any share in the remaining transaction value business_leagues chambers_of_commerce real-estate boards or boards_of_trade not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual shareholder or individual in sec_501 of the code refer to persons having a personal and private interest in the activities of the organization sec_1_501_a_-1 of the income_tax regulations states that the words private sec_1_501_c_6_-1 of the regulations provides that a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit it is an organization of the same general class as a chamber of commerce or board_of trade thus its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons revrul_67_251 1967_2_cb_196 holds that the net_earnings of an organization exempt under sec_501 of the code are inuring to the benefit of private individuals through furnishing financial aid and welfare services to its members this position holds even though the organization’s financial aid to members is minor in relation to its other activities which are directed to improvement of business conditions in a line_of_business an organization is not exempt under sec_501 of the code if any part of the organization’s net_earnings inure to the benefit of any private_shareholder_or_individual an organization exempt under sec_501 may not be operated for the profit of its individual members but members may nevertheless receive some kinds of benefits from the organization a finding of inurement is generally based on a payment being made by the sec_501 organization sec_1_501_a_-1 of the regulations defines a private_shareholder_or_individual as a person having a personal and private interest in the activities of the organization with regard to the payment to m’s members if p made an arm’s-length payment to m’s members out of p’s own assets that payment would not constitute inurement of m’s earnings although in form the proposed payment to members will be made by m the payment is being made to satisfy a condition to the transaction imposed by p and s the payment to m’s members is supported by the value forgone by p by its agreeing to participate in the proposed transaction on a financial neutral basis the independent valuation shows a transaction value after making the dollar_figures payment to p in the range of dollar_figuret to dollar_figureu which m has stated that it will hold effectively in a manner similar to a constructive trust for use in achieving the purposes of the proposed transaction this remaining value exceeds the amount that would be paid to m’s members the payment to m’s members has the same practical effect as payment from p to the members in exchange for their agreement to the governance reform the effect of the proposed transaction will further m’s exempt_purpose by producing benefits for both the m industry and by extension for the public that relies on m and n to ensure fairness in the industry m’s exempt_purpose is to address the m industry’s need for self- regulation and the promulgation and enforcement of business conduct and certain other ethical rules within the m industry therefore we find that the effect of the transaction as a whole furthers m’s exempt_purpose under sec_501 of the code therefore based on the facts submitted by m and n we do not find that there was a payment from a sec_501 organization to a shareholder or individual and thus there can be no inurement this is based on our understanding that the payment to m’s members will be made from value created by the transference of the regulatory functions from s to m p could have retained this value but chose to have it distributed to m’s members m has indicated that while it will receive the value part of the value m holds is in a manner similar to a constructive trustee for the benefit of m’s members and to make the payment from p that is necessary to effectuate the transference of the regulatory functions accordingly based on the facts and circumstances concerning the proposed transaction we rule that the proposed transaction will not affect m’s or n’s tax-exempt status under sec_501 of the code this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts any such change should be reported to the ohio tax exempt and government entities te_ge customer service office because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to m’s and n’s authorized representative except as we have specifically ruled herein we express no opinion as to the consequences of this transaction under the cited provisions or under any other provision of the code this ruling is directed only to the organizations that requested it sec_6110 of the if there are any questions about this ruling please contact the person whose name and code provides that it may not be used or cited as precedent telephone number are shown in the heading of this letter sincerely yours debra j kawecki manager exempt_organizations technical group
